Filed 2/24/22 In re N.M. CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



 In re N.M., a Person Coming Under the
 Juvenile Court Law.

 SAN BERNARDINO COUNTY
 CHILDREN AND FAMILY SERVICES,                                           E077488

          Plaintiff and Respondent,                                      (Super.Ct.No. J289645)

 v.                                                                      OPINION

 A.L.,

          Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. Annemarie G.

Pace, Judge. Affirmed.

         Karen J. Dodd, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Steven O’Neill, Interim County Counsel, Kaleigh Ragon, Deputy County Counsel

for Plaintiff and Respondent.




                                                             1
       A.L. (Mother) is the mother and J.M.1 is the father of N.M. (female, born April

2019; Minor). On appeal, Mother contends that San Bernardino County Children and

Family Services (CFS) and the juvenile court failed to comply with the Indian Child

Welfare Act (ICWA) (25 U.S.C. § 1901). For the reasons set forth post, we conclude the

juvenile court properly found that the noticing provisions of ICWA did not apply to this

case and affirm.

                       FACTUAL AND PROCEDURAL HISTORY

       A.       DETENTION

       On June 21, 2021, CFS responded to an immediate response referral regarding

Minor. The reporting party stated that they were called to the scene due to Minor

allegedly hemorrhaging, and Mother disclosing her belief that Minor had been sexually

molested for over a year. Mother reported that Minor had a red and swollen genital area

and bloody spotting in her diaper. The reporting party stated that Minor’s genital area did

appear red and swollen, but there was no obvious bleeding or other external injury.

Minor, accompanied by Mother, was transported to the hospital for a medical

examination. Upon examination of Minor, the medical staff did not find any evidence of

sexual abuse. The reporting party also noted that the Sheriff’s department had received

numerous calls prior to this incident from Mother’s family members alleging that Mother

was having mental health breakdowns and Minor was not safe in Mother’s care.




       1   J.M. is not a party to this appeal.

                                                 2
       On the same day, a social worker spoke with the maternal grandmother (MGM).

MGM stated that Mother was homeless, on drugs, and had mental health issues. MGM

reported Mother’s paranoid and delusional behavior because she was concerned about

Minor. MGM further provided that Mother was aggressive, had personality changes, and

would yell and scream at Minor saying that Mother did not know who Minor was or

where she came from. MGM confirmed that law enforcement had been to the home

numerous times due to Mother’s irrational behavior, and that Mother’s behavior had

become even more erratic. MGM additionally stated that Minor was always welcome in

her home but Mother was not because of her erratic behavior and mood swings.

       The social worker also spoke with Mother’s aunt, R.S. (Minor’s great maternal

aunt, hereafter GMA). GMA stated that Mother had mental health problems and had

been diagnosed as bipolar and schizophrenic. GMA reported that Mother would hear

voices and stated she was afraid Mother would hurt herself or Minor. GMA also stated

that a couple of days prior, she had taken Mother to be evaluated for her mental health

and Mother was prescribed two medications. GMA reported that Mother was supposed

to take only two pills, but Mother proceeded to take all her pills at the same time.

Furthermore, GMA stated that Mother drank a lot of alcohol and used

methamphetamines.

       The social worker met with Mother and Minor. Mother shared that she was

homeless. She also admitted to using methamphetamines two days prior and confirmed

that she was diagnosed with schizophrenia; she continued to hear voices. Mother

believed her relatives were trying to kill her and put things in her head to make her think


                                             3
she was crazy. Mother stated she did not know where J.M. was; he did not provide

support for Minor. Considering Mother’s mental health issues, drug use, and

homelessness with Minor, the social worker determined that Minor would not be safe if

left in Mother’s care.

       On June 22, 2021, CFS obtained a detention warrant to remove Minor from

Mother’s care. An emergency home assessment of MGM was completed and Minor was

placed with MGM.

       On June 24, 2021, CFS filed a Welfare and Institutions Code2 section 300 petition

on behalf of Minor based on subdivisions (b)(1), and (g), due to Mother’s substance

abuse, mental illness, and failure to provide care.

       At the detention hearing on June 25, 2021, Mother’s counsel denied the allegations

in the petition. Mother submitted her (1) “PARENT: Family Find and ICWA Inquiry”

form indicating that she does not know if she has Native American ancestry; and

(2) ICWA-020 form indicating that she may have Indian ancestry. The juvenile court

inquired about Mother’s possible Indian ancestry as follows:

       “THE COURT:          [Mother], you indicate [Minor] may have Indian ancestry; is

that right?

       “THE MOTHER:         May have, yes.

       “THE COURT:          Why do you think you have that?

       “THE MOTHER:         I know my grandmother has some Indian, and her dad.


       2 All further statutory references are to the Welfare and Institutions Code unless
otherwise specified.

                                              4
       “THE COURT:          Do you know what tribe?

       “THE MOTHER:         I do too.

       “THE COURT:          Are you an enrolled tribe member?

       “THE MOTHER:         No, I’m not.

       “THE COURT:          Have you ever lived on a reservation?

       “THE MOTHER:         No.

       “THE COURT:          Has [Minor]?

       “THE MOTHER:         No.”

       The juvenile court then ordered Mother to drug and alcohol test that day. The

court found a prima facie case that Minor came within section 300, and a prima facie case

for detention. The court set a jurisdiction and disposition hearing for July 16, 2021.

       B.     JURISDICTION/DISPOSITION

       In the July 16, 2021, jurisdiction and disposition report, CFS reported that

Mother’s grandmother (MGGM) stated that her maternal great-grandmother told MGGM

that they were affiliated with the Apache Tribe. On June 25, 2021, a social worker

attempted to contact the Apache Nation for additional information regarding family

affiliation. As of the writing of the report, however, the tribe had not gotten back to the

social worker. The report also noted that on June 26, 2021, GMA stated that in October

of 2019, she submitted her DNA for an ancestry analysis and the results revealed “a little

bloodline for several tribes.” MGA also stated that she did not believe they were

federally recognized tribes. That same day, the social worker against contacted MGGM,

collected the family information and submitted an ICWA 030 form.


                                              5
       CFS documented the erratic and irrational behavior of Mother throughout the

reporting period, which included (1) accusing a social worker of kidnapping Minor,

(2) going to relatives’ homes, kicking doors, and harassing family members on numerous

occasions; and (3) going to the CFS office appearing under the influence and screaming

at social workers on numerous occasions.

       The jurisdiction and disposition report also noted that Mother was not interested in

receiving any services from CFS or elsewhere. CFS recommended that the juvenile court

find the allegations in the petition true, sustain the petition, remove Minor, and place

Minor in out-of-home care.

       At the hearing on July 16, 2021, the matter was continued to July 23, 2021, for a

contested hearing.

       At the hearing on July 23, 2021, Mother was not present. Mother’s counsel

requested a brief continuance to put the matter to second call so Mother could be present.

The court denied the request and noted that Mother was ordered to be at the hearing and

warned what would happen if she did not appear. Counsel for CFS requested that the

detention report, and the jurisdiction and disposition report be entered into evidence.

After hearing argument from counsel, the court found the allegations in the petition true,

declared Minor a dependent of the court, and removed her from Mother’s care.

       Thereafter, the juvenile court found that ICWA did not apply and scheduled a six-

month review hearing for January 24, 2022.




                                              6
       On July 30, 2021, defendant filed a timely notice of appeal challenging the court’s

order removing Minor from her care and taking jurisdiction of Minor. Mother’s sole

argument on appeal is that the court’s ICWA findings should be reversed.

                                       DISCUSSION

       A.     THE JUVNEILE COURT PROPERLY FOUND THAT ICWA DID NOT

              APPLY

       Mother contends that “the Juvenile Court’s ICWA findings made at the

Jurisdiction and Disposition hearing must be reversed because the Agency did not

comply with ICWA’s noticing requirements and substantial evidence did not support the

court’s findings ICWA did not apply.” After reviewing the record, find that the juvenile

court properly found that ICWA did not apply to this case.

              1.     LEGAL BACKGROUND

       ICWA, enacted in 1978, is a federal law, which is recognized and applied in

California. (See, e.g., In re Alice M. (2008) 161 Cal.App.4th 1189, 1197.) Its purpose is

to protect the interests of Indian children and to promote the stability and security of

Indian tribes and families. (25 U.S.C. § 1902; see, e.g., In re Elizabeth W. (2004) 120

Cal.App.4th 900, 906.) The law was adopted “in response to concerns ‘ “over the

consequences to Indian children, Indian families, and Indian tribes of abusive child

welfare practices that resulted in the separation of large numbers of Indian children from

their families and tribes through adoption or foster care placement, usually in non-Indian

homes.” ’ [Citations.] [The] ICWA addresses these concerns by establishing ‘minimum

Federal standards for the removal of Indian children from their families and the


                                              7
placement of such children in foster or adoptive homes which will reflect the unique

values of Indian culture, and by providing for assistance to Indian tribes in the operation

of child and family service programs.’ ” (In re Abbigail A. (2016) 1 Cal.5th 83, 90.)

       “In 2006, California adopted various procedural and substantive provisions of

ICWA. [Citation.] In 2016, new federal regulations were adopted concerning ICWA

compliance. [Citation.] Following the enactment of the federal regulations, California

made conforming amendments to its statutes, including portions of the Welfare and

Institutions Code related to ICWA notice and inquiry requirements. [Citations.] Those

changes became effective January 1, 2019 . . . , and govern here.” (In re D.S. (2020) 46

Cal.App.5th 1041, 1048, fn. omitted.) The new statute defines the actions necessary to

determine a child’s possible status as an Indian child.

       ICWA defines an “Indian child” as “any unmarried person who is under age

eighteen and is either (a) a member of an Indian tribe or (b) is eligible for membership in

an Indian tribe and is the biological child of a member of an Indian tribe.” (25 U.S.C.

§1903(4); accord, § 225.1, subd. (a) [adopting the federal standard].) “Being an ‘Indian

child’ is thus not necessarily determined by the child’s race, ancestry, or ‘blood

quantum,’ but depends rather ‘on the child’s political affiliation with a federally

recognized Indian Tribe.’ ” (In re Austin J. (2020) 47 Cal.App.5th 870, 882 (Austin J.),

italics added.)

       “ICWA itself does not impose a duty on courts or child welfare agencies to inquire

as to whether a child in a dependency proceeding is an Indian child. [Citation.] Federal

regulations implementing ICWA, however, require that state courts ‘ask each participant


                                             8
in an emergency or voluntary or involuntary child-custody proceeding whether the

participant knows or has reason to know that the child is an Indian child.’ [Citation.]

The court must also ‘instruct the parties to inform the court if they subsequently receive

information that provides reason to know the child is an Indian child.’ ” (Austin J.,

supra, 47 Cal.App.5th at pp. 882-883.)

       Since states may provide “a higher standard of protection to the rights of the

parent or Indian custodian of an Indian child than the rights provided under” ICWA (25

U.S.C. § 1921), under California law, the court and the county welfare department have

an “affirmative and continuing duty to inquire” whether a child in dependency

proceedings “is or may be an Indian child.” (§ 224.2, subd. (a) [the duty to inquire

whether a child is or may be an Indian child begins with the initial contact]; Cal. Rules of

court, rule 5.481(a); see In re Isaiah W. (2016) 1 Cal.5th 1, 14.)

       Initially, the county welfare department must ask the “child, parents, legal

guardian, Indian custodian, extended family members, others who have an interest in the

child, and the party reporting child abuse or neglect, whether the child is, or may be, an

Indian child and where the child, the parents, or Indian custodian is domiciled.” (§ 224.2,

subd. (b).) At the parties’ first appearance before the juvenile court, the court must ask

“each participant present in the hearing whether the participant knows or has reason to

know that the child is an Indian child” (§ 224.2, subd. (c), italics added), and “[o]rder the

parent . . . to complete Parental Notification of Indian Status ([Cal. Judicial Council] form

ICWA-020).” (Cal. Rules of Court, rule 5.481(a)(2)(C), italics omitted.)




                                              9
       When there exists a reason to believe that an Indian child is involved, the social

worker must “make further inquiry regarding the possible Indian status of the child.”

(§ 224.2, subd. (e).) “The Legislature, which added the ‘reason to believe’ threshold for

making a further inquiry in 2018, did not define the phrase. When that threshold is

reached, the requisite ‘further inquiry’ ‘includes: (1) interviewing the parents and

extended family members; (2) contacting the BIA and State Department of Social

Services; and (3) contacting tribes the child may be affiliated with, and anyone else, that

might have information regarding the child’s membership or eligibility in a tribe.’ ”

(Austin J., supra, 47 Cal.App.5th at p. 883, italics added; see § 224.2, subd. (e)(1)-(3);

Cal. Rules of Court, rule 5.481(a)(4)(A)-(C).)

       “In addition to the inquiry that is required in every dependency case from the

outset and the ‘further inquiry’ required under California law when there is a ‘reason to

believe’ an Indian child is involved, a third step—notice to Indian tribes—is required

under ICWA and California law if and when ‘the court knows or has reason to know that

an Indian child is involved . . . .’ [Citations.] “The duty to provide notice is narrower

than the duty of inquiry. Although the duty of inquiry applies to every ‘child for whom a

petition under Section 300, 601, or 602 may be or has been filed’ [citation], and the duty

of further inquiry applies when there is a ‘reason to believe that an Indian child is

involved in a proceeding’ [citation], the duty to provide notice to Indian tribes applies

only when one knows or has a ‘reason to know. . . an Indian child is involved,’ and only

‘for hearings that may culminate in an order for foster care placement, termination of




                                             10
parental rights, preadoptive placement, or adoptive placement.’ ” (Austin J., supra, 47

Cal.App.5th at pp. 883-884, italics added.)

       Effective January 1, 2019, the Legislature redefined the “reason to know”

requirement that triggers the duty to give notice of the proceedings to Indian tribes. (In

re A.M. (2020) 47 Cal.App.5th 303, 316 (A.M.), italics added; see § 224.3; Stats. 2018,

ch. 833, §§ 4-7.) Before January 1, 2019, a “reason to know” could be based on

“information suggesting the child is a member of a tribe or eligible for membership in a

tribe or one or more of the child’s biological parents, grandparents, or great-grandparents

are or were a member of a tribe.” (Welf. & Inst. Code, former § 224.3, subd. (b)(1),

italics added; Stats. 2006, ch. 838, § 32.) As of January 1, 2019, the mere suggestion of

eligibility for membership as to the child—or the mere suggestion of membership as to

the parents, grandparents, or great-grandparents—no longer provides a reason to know

that the court is dealing with an Indian child. (§ 224.2, subd. (d).) Now, the amended

statute declares that there is reason to know an Indian child is involved if, for instance,

“[a] person having an interest in the child . . . informs the court that the child is an Indian

child.” (§ 224.2, subd. (d)(1).) The changes to the statute conform the definition of

“reason to know” to the definition in federal regulations promulgated in 2016. (25 C.F.R.

§ 23.107(c); see A.M., at p. 316.)

       “In defining the ‘reason to know’ standard as a reason to know that a child ‘is an

Indian child,’ the BIA expressly denied requests for more inclusive language, such as,

‘ “is or could be an Indian child” ’ or ‘ “may be an Indian child.” ’ [Citation.] In

rejecting the broader phrases, the BIA pointed to concerns that such language would


                                              11
cause ‘undue delay, especially when a parent has only a vague notion of a distant [t]ribal

ancestor.’ [Citations.] Indeed, tribal ancestry is not among the criteria for having a

reason to know the child is an Indian child.” (Austin J., supra, 47 Cal.App.5th at p. 885.)

         “On appeal, we review the juvenile court’s ICWA findings for substantial

evidence. [Citations.] But where the facts are undisputed, we independently determine

whether ICWA’s requirements have been satisfied.” (D.S., supra, 46 Cal.App.5th at p.

1051.)

                2.     ANALYSIS

         In this case, at the initial inquiry stage, Mother stated that she may have Indian

ancestry but could not identify the tribe. Thereafter, CFS further inquired about Minor’s

Indian ancestry by interviewing MGGM and MGA. MGGM told the social worker her

great-great grandmother told MGGM that they were affiliated with the Apache Tribe.

MGA told the social worker that in October of 2019, MGA send her DNA sample to

ancestry.com. The results showed a little bloodline for several tribes. Although MGA

did not provide any tribe names, she stated that she did not believe the tribes are federally

recognized tribes. Based on MGA’s information, the social worker contacted MGGM

again to collect additional information that may be needed for notice under ICWA. The

social worker also initiated contact via telephone with the Apache Nation but did not hear

back. Moreover, although the jurisdiction and disposition report stated that an ICWA-

030 form was submitted, there was no ICWA-030 form included in the record. No

written inquiry was sent to the Apache Nation or BIA. Furthermore, in the jurisdiction

and disposition report, CFS indicated that Minor “may come under the provisions of the


                                               12
Indian Child Welfare Act,” and that “Noticing requirements under ICWA have been

initiated.”

          Based on the above, the juvenile court found that the further inquiry conducted by

CFS was adequate and proper. Prior to making this finding, the juvenile court reviewed

the report and stated:

          “Page 2 indicates the maternal great-grandmother says that her maternal great-

great grandmother—so way, way back, told her they were affiliated with the Apache

Tribe. And then the maternal aunt took a DNA test which case law establishes is not a

basis to believe a child is an Indian child. [¶] Mom indicated she was not enrolled.

From the interviews with the maternal great-grandmother, it does not appear that anyone

close to the mother is an enrolled tribe member, nor has she lived on a reservation—the

mother that is. [¶] It looks like if there is Indian ancestry, it’s way, way back. And

nobody has indicated that the child is eligible for enrollment either. But the Department

to continue to inquire. [¶] So at this point I’m going to find that the child does not come

under ICWA and strike the noticing requirement.”

          Mother claims that “the court improperly found ICWA did not apply because the

child’s affiliation with the Apache Tribes was ‘way, way back,’ and struck the noticing

requirements. However, only the tribe, not the juvenile court, has the authority to

determine who is a member. By not requiring CFS to formally notice the tribes, the

juvenile court prevented the tribes from determining whether the minor was an Indian

child.”




                                              13
       We disagree with Mother. In her appeal, Mother has failed to address the revised

criteria for evaluating whether CFS had a reason to believe that an Indian child was

involved. (§ 224.2, subd. (e).) Here, the court ultimately found that ICWA does not

apply. This finding implies that a duty of inquiry under California law had been satisfied.

Sufficient evidence supports the court’s finding.

       In this case, as noted above, CFS collected additional familial information and

initiated contact with the identified tribe. The information revealed during this additional

inquiry did not establish any further “reason to believe” Minor is an Indian child.

Minor’s relatives indicated that Minor’s great-great-great-great-great grandmother may

have belonged to the Apache tribe and MGA’s DNA test results revealed Native

American ancestry with no identification to a tribe or tribes. These facts, however, are

insufficient to support a “reason to believe” that Minor is an Indian child as defined in

ICWA. At most, it suggests a mere possibility of Indian ancestry. But, as stated in

Austin J., “Indian ancestry, heritage, or blood quantum, however, is not the test; being an

Indian child requires that the child be either a member of a tribe or a biological child of a

member. [Citations.] Being a member of a tribe depends ‘on the child’s political

affiliation with a federally recognized Indian Tribe,’ not the child’s ancestry. [Citations.]

Consequently, ‘many racially Indian children’ do not fall within ICWA’s definition of an

Indian child, while others may be Indian children even though they are ‘without Indian

blood.’ [Citation.] Indian ancestry, without more, does not provide a reason to believe

that a child is a member of a tribe or is the biological child of a member.” (Austin J.,

supra, 47 Cal.App.5th at pp. 888-889, italics added; see In re Jeremiah G. (2009) 172


                                             14
Cal.App.4th 1514, 1520 [“if the child is not a tribe member, and the mother and the

biological father are not tribe members, the child simply is not an Indian child”].)

       Because there was insufficient evidence to provide a reason to believe that Minor

or her maternal relatives are members of, or eligible for membership in, an Indian tribe,

the statute imposed no duty to make further inquiry. The juvenile court, therefore,

properly found that the noticing provisions of ICWA did not apply to this case.

                                       DISPOSITION

       The juvenile court’s findings and orders are affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                         MILLER
                                                                                            J.


We concur:


McKINSTER
                       Acting P. J.


CODRINGTON
                                  J.




                                             15